The appeal should be dismissed, because King’s certificate had expired by its own limitation before the appeal herein was taken, and therefore cannot be revoked by any order now to be made. The order appealed from should be affirmed because it appears that King never held the tax certificate assailed by petition herein.
*171Neither the certificate holder nor the premises on which the liquor traffic is carried on lose the benefit of the exception provided in statute by reason of fact that under the compulsion of the Liquor Tax Law and the vote of the people of the town, the traffic has been temporarily suspended for two years. None of the cases cited by the appellant was a case of voluntary abandonment. That which the words declare is the meaning of the instrument, and the courts have no right to add or take away from that meaning. (Black on Interpretation of Laws, Sec. 8.)
If a statute is open to more than one construction that should be adopted which will not work private hardship. Black, Sections 46, 47.
Appeal dismissed, without costs. All concurred.